United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-4253
                                    ___________

Charles H. Sturgeon,                     *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri
Monsanto Company,                        *
                                         *      [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                           Submitted: December 28, 2000

                                Filed: January 29, 2001
                                    ___________

Before McMILLIAN, BOWMAN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                          ___________

PER CURIAM.

      Charles Sturgeon appeals from the final order entered in the District Court1 for
the Eastern District of Missouri, granting summary judgment to Monsanto Co.
(Monsanto), Sturgeon’s former employer, in his employment discrimination case. For
reversal, Sturgeon argues that the district court erred in finding that he had not shown
he was discharged, in violation of Missouri public policy, after making several reports
to his superiors and other company representatives regarding his concern about


      1
        The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
observed violations of law. For the reasons discussed below, we affirm the judgment
of the district court.

       After de novo review, see Montgomery v. John Deere Co., 169 F.3d 556, 559
(8th Cir. 1999), we conclude the district court did not err in granting summary
judgment to Monsanto, because Sturgeon did not present evidence from which a jury
could conclude that he reported serious misconduct constituting a violation of law and
well-established public policy, and that there was an exclusive causal connection
between his discharge and reporting the violations. See Bell v. Dynamite Foods, 969
S.W.2d 847, 852 (Mo. Ct. App. 1998) (to prevail on whistleblowing claim, plaintiff
must prove he reported violations of law and there was exclusive causal connection
between report and his discharge); Porter v. Reardon Mach. Co., 962 S.W.2d 932, 936-
37 (Mo. Ct. App. 1998) (Missouri courts have recognized public policy exception to
employment-at-will doctrine where employee is terminated for reporting wrongdoing
or violations of law or public policy by employer to superiors or third parties); see also
David v. Tanksley, 218 F.3d 928, 930 (8th Cir. 2000) (appellate court reviews district
court’s interpretation of state law de novo). We also conclude the district court did not
abuse its discretion in limiting the number of depositions taken by Sturgeon. See
Firefighters’ Inst. for Racial Equal. ex rel. Anderson v. City of St. Louis, 220 F.3d 898,
902 (8th Cir. 2000) (this court’s review of trial court’s discovery decisions is very
narrow; reversal is inappropriate absent gross abuse of discretion resulting in
fundamental unfairness).

      Accordingly, we affirm.

      A true copy.

             Attest:

                       CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



                                           -2-